Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 4 and 21, the instant claims present that the Mutual Information is calculated “according to” a formula.  First, the instant claim fails to specifically link “Mutual Information” with I(X; Y).  Second, the instant claim never presents that the mutual information is ever calculated or what entity performs the calculation (claim 1 presents that it is on the basis of Mutual Information, and claim 2 presents computing mutual information, not calculating (for purposes of prosecution, it is assumed that the computing and calculating refer to the same function).  Third, the language “according to” does not present whether the formula is actually used for the calculation, or if the determination is somehow merely done in some way that is in agreement with (which would allow different calculations to be performed instead of the formula presented).  For purposes of prosecution, it is assumed that the actual claimed formula is how the mutual information is calculated by the system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the instant claims are directed towards a computer program (claim 13) and a program contained on a carrier signal (claim 14).  With regard to claim 13, software per se is held to be non-statutory.  With regard to claim 14, propagation signals are held to be non-statutory.  Claim 15 corrects these issues by claiming that a computer program product comprising a non-transitory computer readable media storing the program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jijin in “Service Load Balancing in Fog-Based 5G Radio Access Networks,” IEEE, 2017 (Jijin) in view of US 2018/0063020 (Bhagavatula).
With regard to claim 1, Jijin discloses a method for managing computation load of a fog node belonging to a fog network, the method comprising: 
identifying, from among nodes of the fog network, a candidate set of nodes for computational load, wherein the candidate set is identified on the basis of Mutual Information between the fog node and other nodes of the fog network Jijin: Page 1, Abstract and Page 4, Paragraph 1.  Jijin presents the optimization of tasks to service nodes, where information is shared between the nodes to provide the mapping between the different nodes.  As a note, “Mutual Information” does not present what such mutual information is, and may refer merely to the fact that information is shared between the nodes (claim 4 provides additional detail with regard to Mutual Information that overcomes this interpretation.).); 
obtaining computation graph representing computation in the fog network, the computation graph including the fog node (Jijin: Page 3); 
using an algorithm to identify a morphism from the obtained computation graph to a new computation graph, in which the fog node is not included, which morphism preserves computation of the obtained computation graph while minimising a loss function (Jijin: Page 3.  “Morphism” as claimed is addressed as referring to a change that is to be made, where such may be defined by the end result of the network, such as the optimized solution that was found.).).
Jijin fails to disclose expressly, but Official Notice is taken that it was well-known in the art to utilize learning models for the algorithm (more specifically, providing machine learning models to either automate tasks or to improve on existing algorithms was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a learning model for identifying a morphism to allow the algorithm to be improved over time based on the results of previous executions of the algorithm, thus improving the optimization of graphs over time.
Jijin fails to disclose, but Bhagavatula teaches:
that a computation capacity of the fog node is predicted to become unavailable to the fog network; that the identifying is for computational load transfer from the fog node (migration); wherein the identified morphism comprises a sequence of one or more morphing operations that replaces the fog node in the obtained computation graph with a topology of one or more nodes selected from the candidate set (where the morphism would serve to perform the migration of tasks to replace the fog node to be removed to one or more other nodes); and that the method further comprising causing computation performed at the fog node to be transferred to one or more nodes of the candidate set in accordance with the identified morphism (Bhagavatula: Paragraph [0043].  When a node has an issue, such as a failed hard disk, the assignment process (such as the optimization process of Jijin) would be reinitiated to migrate various resources to another favorable entity.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to allow for migration of tasks from a fog node that is predicted to fail (such as due to a failed hard-disk) to other nodes, such as by using the same optimization presented in Jijin to provide a new optimal network (morphism), to ensure a that the network will continue to be operational even when such nodes fail (where without some migration functions, a failure in the network would result in service interruptions).


With regard to claim 2, Jijin in view of Bhagavatula teaches wherein identifying a candidate set of nodes for computational load transfer from the fog node comprises: computing Mutual Information between the fog node and other nodes of the fog network; and adding to the candidate set any nodes having a Mutual Information value with the fog node that is above a threshold level (Page 3.  Costs, that are shared between the nodes, is used to provide the new mappings.  As above, it is noted that “Mutual Information” is not defined in the instant claims.).

With regard to claim 3, Jijin fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to filter nodes in the fog network according to their geographical separation from the fog node before calculating Mutual Information (more specifically, providing some geographic criteria for nodes to be considered, such as identifying nodes in the same region, was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to filter the nodes based on geography prior to further consideration of a node as larger distances would add to the latency of the node, where such latency, in most situations, could result in a node that would otherwise be more desirable adding delay that would not be otherwise properly represented when considering a node based on bandwidth and processing capabilities.

With regard to claim 5, Jijin teaches that the computation graph comprises the fog node and nodes from the candidate set (Jijin: Page 3.  The initial graph would include the fog node that is being migrated from.).

With regard to claim 6, Jijin fails to teach expressly, but Official Notice is taken that it would have been well-known in the art to obtain a computation graph representing computation in the fog network comprises at least one of: generating the computation graph representing computation in the fog network, or retrieving the computation graph representing computation in the fog network from a memory (more specifically, for retrieving information, these are the only two options for automated systems, where either the data would be retrieved from some memory (e.g. a local storage device, RAM, transmission buffers, etc.) or generated locally.  This claim is considered to further limit, as manual data entry would be an option that is excluded by the instant claim language.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to either generate or retrieve the graph from a memory to allow the graph to be provided in an automatic fashion, whether from a transmission buffer, storage device, or being generated based on known topology discovery mechanisms.

With regard to claim 7, Jijin in view of Bhagavatula fails to teach expressly, but Official Notice is taken that it would have been well-known in the art to have using a learning model to identify a morphism from the obtained computation graph to a new computation graph, in which the fog node is not included, which morphism preserves computation of the obtained computation graph while minimising a loss function, comprises: initiating the model to a current state of the fog network; sampling actions from a subset of possible actions in the current state; for sampled actions, computing a loss function, and selecting from the sampled actions a sequence of actions that results in the new computation graph which preserves the computation actions of the fog node while minimising the loss function (more specifically, the use of an initial and a final state of a network with regard to data migrations to consider the cost of the migration itself was well-known in the art, where when applied to Jijin and Bhagavatula, this would be used as part of the cost calculation of Jijin (Jijin: Page 3).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to use a cost of potential migrations, themselves, in considering the final state of the network to ensure that the actual cost of the migration, and not merely the cost of the final state of the network, is considered to actually minimize the cost.

With regard to claim 8, the instant claim is similar to claim 7, and is rejected for similar reasons.

With regard to claim 9, the instant claim is similar to claim 7, and is rejected for similar reasons.

With regard to claim 10, Jijin in view of Bhagavatula teaches that a morphism which preserves computation of the obtained computation graph comprises a morphism following which all computations performed in the fog node are transferred to other nodes capable of performing the computations and having sufficient capacity to do so (Jijin: Page 3 and Bhagavatula: Paragraph [0043]).

With regard to claim 11, Jijin fails to teach, but Official Notice is taken that it was well-known in the art to have the loss function comprises a function of at least one of computation loss, latency and data loss, and wherein, for a morphing operation using a node from the candidate set: computation loss comprises a number of processes running in the fog node minus a number of processes that can be immediately started in the node from the candidate set; latency comprises an amount of time required to shift computation from the fog node to the node from the candidate set; and data loss comprises an amount of data currently handled by applications running on the fog node multiplied by a data transmission time to the node of the candidate set (more specifically, when performing migrations, it was well-known in the art to consider the time delay of performing such a migration in the cost of performing a specific migration.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to at least consider a latency loss (time required for a migration) to balance the potential service interruption incurred by such latency with other considerations to ensure that the optimal migration is performed.

With regard to claim 12, Jijin in view of Bhagavatula teaches monitoring a state of nodes in the fog network; and identifying the fog node as a fog node the computation capacity of which is predicted to become unavailable to the fog network (Bhagavatula: Paragraph [0043].  The nodes would be monitored to identify when the process needs to be performed to migrate functions.).

With regard to claims 13-17 and 20, the instant claims are similar to claims 1-3 and 5-12, and are rejected for similar reasons.

Allowable Subject Matter
Claims 4 and 21 would be found to be allowable if the rejection under 35 USC 112 were overcome and the claim were to be written in independent form by incorporating the steps of claim 1.
With regard to claims 4 and 21, the instant claim presents a formula for calculating Mutual Information.  Typically, Mutual Information is calculated using a slightly different formula, such as presented in formula (1) of Lathan et al in “Mutual Information,” posted at <http://www.scholarpedia.org/article/Mutual_information> in 2009 (Note the PX(x)PY(y) in the denominator of the log function in Lathan.  No prior art found teaches the function for Mutual Information as claimed in view of claim 4, as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444